Citation Nr: 0607349	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  99-22 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an earlier effective date for a total 
disability rating based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1970.  He also had other periods of active duty for 
training and/or inactive duty training until 1983.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision issued by the Reno, Nevada, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In December 2000, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the record.

In a June 2001 decision, the Board, in pertinent part, 
granted entitlement to an effective date of May 26, 1992 for 
the award of an initial 70 percent rating for post-traumatic 
stress disorder (PTSD) and denied entitlement to an effective 
date earlier than April 25, 1996 for entitlement to a TDIU.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2002, the parties filed a Joint Motion for Partial Remand and 
to Stay Further Proceedings (Joint Motion).  By Order entered 
in June 2002, the Court granted this motion, vacated that 
part of the June 2001 Board decision that denied an effective 
date earlier than April 25, 1996 for a TDIU, remanding this 
issue to the Board for readjudication and disposition 
consistent with the Joint Motion and dismissing the remaining 
issues.  See Grivois v. Brown, 6 Vet. App. 136, 138 (1994).  

In a March 2003 decision, the Board granted entitlement to an 
earlier effective date of May 9, 1995 for entitlement to a 
TDIU.  The veteran again appealed the Board's decision to the 
Court.  In June 2003, the Secretary filed an Appellee's 
Motion for Partial Remand (Appellee's Motion) to the extent 
that the Board did not provide sufficient reasons and bases 
for denial of an effective date earlier than May 9, 1995 for 
a TDIU and failed to comply with the notice requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  On 
September 12, 2003, the Court entered judgment on an August 
2003 single-judge Order that, in pertinent part, granted the 
Appellee's Motion, remanding the case to the Board for 
readjudication and disposition consistent with that motion.  
In May 2004, the Board remanded the case for notice and 
readjudication consistent with that motion.  The case is now 
before the Board for further appellate consideration.

In a statement dated January 24, 2006, the veteran raised the 
issue of entitlement to a 100 percent rating for PTSD with an 
effective date of December 18, 1991, to include consideration 
of the provisions of 38 C.F.R. § 4.16(c) (1996).  This issue 
is not on appeal; however, as noted above the Board 
determined that an earlier effective date of May 26, 1992 was 
warranted for an initial 70 percent rating for PTSD.  The 
veteran has never been granted a 100 percent schedular rating 
for PTSD.  Therefore, this issue will be referred back to the 
RO for appropriate action.   


FINDINGS OF FACT

1.  A May 26, 1992, VA mental health clinic report raised an 
informal claim for entitlement to service connection for 
PTSD.

2.  In a VA Form 1-9 received by the RO on June 30, 1992, the 
veteran raised an informal claim for a TDIU, by requesting 
entitlement to a 100 percent disability rating and noting 
that he had experienced difficulty obtaining employment 
because of his service-connected disability; the veteran 
asserted, in a statement received the same day, that he was 
entitled to a 100 percent disability rating for his PTSD.

3.  In a January 1999 statement, a VA clinical psychologist, 
who had diagnosed and treated the veteran for PTSD from 
December 1991 until April 1997, opined that the veteran could 
not work as a direct result of his PTSD and that his 
condition had remained consistent over the entire period of 
treatment.
 
4.  A June 2001 Board decision granted entitlement to an 
earlier effective date of 
May 26, 1992 for an initial 70 percent rating for the 
veteran's PTSD; this decision became final upon the dismissal 
of the veteran's appeal in June 2002, and reflects findings 
consistent with and supported by the evidence then of record.

5.  With the receipt of the January 1999 VA psychologist 
statement in July 1999, it was factually ascertainable that, 
as of December 1991, the veteran was unable to secure or 
follow substantially gainful employment due to his service-
connected PTSD.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for an 
effective date of May 26, 1992, and no earlier, for a TDIU 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; see also 38  C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 
earlier effective date claim.  The appellant was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claim.  In December 2000, he testified at a 
videoconference Board hearing.  In compliance with the VCAA 
and the Board's May 2004 remand, in a June 2004 VA notice 
1etter, VA informed the veteran of what he needed to show for 
entitlement to an earlier effective date for a TDIU, asked 
the appellant to sign release of information forms and/or 
submit any additional medical evidence or lay evidence to 
support his claim, and informed him of what VA had done or 
would do.  In a cover letter to a December 2005 supplemental 
statement of the case (SSOC), VA gave the veteran an 
additional chance to supply any pertinent information.  In 
January 2006, the veteran filed a response.  Moreover, the 
veteran was examined on multiple occasions between 1992 and 
1999 and the examination reports, Social Security 
Administration (SSA) and VA medical records, a hearing 
transcript, and lay statements  have been associated with the 
record.  In December 2005, VA readjudicated the issue on 
appeal and issued an SSOC.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's May 
2004 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Thus, the Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to the appellant's 
claim.  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided before the enactment of the 
VCAA and the June 2001 Board decision was issued prior to the 
revisions to the regulations implementing the VCAA.  The 
Court acknowledged in Pelegrini that, in such cases as here, 
the appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  Although the AOJ's letters failed to notify the 
appellant of the evidence required to substantiate his claim 
before the initial AOJ rating decision, collectively, a 
September 1999 SSOC, the June 2001 and March 2003 Board 
decisions, and the June 2004 VA notice letter specifically 
explained to the appellant what the evidence must show in 
order to establish entitlement to an earlier effective date 
and what evidence he must provide.

The Board acknowledges that, in a January 2006 statement, the 
veteran's representative alleged that certain documents were 
sent to the veteran's old address and that the veteran did 
not receive them.  The Court has held that there is a 
presumption of regularity that the Secretary properly 
discharged official duties by mailing a copy of a VA decision 
to the last known address of the appellant and the 
appellant's representative, if any, on the date that the 
decision is issued.  See Woods v. Goober, 14 Vet. App. 214, 
216-17 (2000).  The appellant may rebut that presumption by 
submitting "clear evidence to the effect that VA's regular 
mailing practices are not regular or that they were not 
followed.  The burden then shifts to the Secretary to 
establish that the VA decision was mailed to the claimant."  
See Ashley v. Derwinski, 2 Vet. App. 303, 308-09 (1992).  
Absent evidence that any notice sent to the veteran at his 
last known address has been returned as undeliverable, VA is 
entitled to rely on that address.  See, e.g., Cross v. Brown, 
9 Vet. App. 18, 19 (1996).  The record does show that the 
subject VA mailings were sent to the previous mailing 
address, but it is presumed that they were forwarded to the 
veteran at his new address, since they were not returned as 
"undeliverable."  Moreover, the Board notes that copies of 
these documents were sent to the veteran's representative and 
the veteran did file a reply in January 2006.  Based on the 
above, the veteran has failed to rebut the presumption of 
regularity and that he has been prejudiced by VA's actions.
 
Here, the Board finds that any defect with respect to the 
timing of the VA notice requirement was harmless error.  
Although the content complying notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

I. Pertinent Criteria

A. Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1991, 1996, 1999).

B. TDIU

A TDIU may be assigned where the schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that his service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (1991, 1999, 2005).  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability(ies), a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and retain employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

C. Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement (NOD) filed in writing within one year of 
decision notification, and, after a statement of the case has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 19.117, 19.118, 19.119, 19.123 (1991); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (1992, 1999, 2001, 2005).   

A decision of a duly constituted rating agency or other AOJ 
shall be final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA issues 
written notification of such. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 19.192 (1991); 38 C.F.R. §§ 3.104, 
20.1103 (1992, 1999, 2001, 2005).  Similarly, a Board 
decision is final upon issuance in the absence of an appeal.  
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.104, 20.1100 
(2001, 2005).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (1992, 1999, 2001, 
2005).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (2005).

D. Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.151(a) (2005).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2005).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2005).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).  

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).  Similarly, the date of 
receipt of evidence from a private physician or layman will 
be accepted when the evidence furnished by or in behalf of 
the claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  Moreover, when authenticated evidence from state 
and other institutions is submitted by or on behalf of the 
veteran and entitlement is shown, date of receipt by the VA 
of examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

The effective date for an increased rating or a TDIU will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred or a TDIU was 
warranted, provided a claim is received within one year from 
such date; otherwise, the effective date for an increased 
rating will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.400(o) 
(2005).  A claim for a TDIU is, in essence, a claim for an 
increased rating and vice versa.  Norris v. West, 12 Vet. 
App. 413, 420 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the VA Schedule for Rating 
Disabilities (Rating Schedule).  See, e.g., Parker v. Brown, 
7 Vet. App. 116, 118 (1994).  Any claim for an increased 
rating is also a claim for a 100 percent evaluation under the 
Rating Schedule.  See, e.g., AB v. Brown, 6 Vet. App. 35 
(1993).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris, 
supra; VAOPGCPREC 12-2001.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  38 
C.F.R. § 3.400(k).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on an 
original claim, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b).

II. Analysis

A review of the record reflects that the appellant was 
awarded a TDIU in a June 1999 rating action, made effective 
from April 25, 1996, the date of receipt of a formal claim, a 
VA Form 21-8940.  Subsequently, the Board, in a June 2001 
decision, affirmed the effective date set by the RO's June 
1999 decision.  The appellant now seeks to establish 
entitlement to a TDIU effective from June 1, 1991, the day 
SSA determined that the veteran became disabled under SSA 
regulations.

Despite the extensive history of the appellant's claim for a 
TDIU, it is evident that this appeal as to the effective date 
assignable for his TDIU rests on two separate, relatively 
simple determinations.  See 38 C.F.R. § 3.400(o)(1) and (2) 
(2002).  First, there needs to be a finding as to the date on 
which the appellant initiated his TDIU claim by formal or 
informal claim.  Second, there needs to be a finding 
regarding on what date the medical evidence of record showed 
that the appellant's entitlement to a TDIU arose, that is, at 
what point in time did his service-connected disabilities, 
alone, render him unable to secure or follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 5111(b); 38 C.F.R. §§ 
3.151, 3.400(o), 4.15, 4.16 (1991, 1999, 2005).


Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151, he obtained 
the procedural benefits bestowed by 38 C.F.R. § 3.155(c), 
which provides that an informal request for increase or 
reopening will be accepted as a claim.  Norris, 12 Vet. App. 
at 417.  Under the provisions of 38 C.F.R. § 3.157(b)(1), an 
informal claim for increase will be initiated by a report of 
examination or hospitalization by VA, or the uniformed 
services, for previously established service-connected 
disabilities.  Similarly, under the provisions of 38 C.F.R. 
§ 3.157(b)(2), (3), an informal claim for increase will be 
initiated upon receipt of evidence from a private physician 
or layman or from state and other institutions.  See Servello 
v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA 
examination report constituted an informal claim for a TDIU).

In this case, the RO has determined that a VA Form 21-8940 
submitted by the appellant and received on April 25, 1996, 
constituted a formal claim for a TDIU benefits.  The question 
arises whether the record shows that, prior to that date, 
unemployability was factually ascertainable and that there 
was an informal claim for a TDIU of record, including any 
communication received from the veteran evidencing a belief 
in entitlement to that benefit.  38 C.F.R. §§ 3.1(a), 
3.157(b); Servello, 3 Vet. App. at 199.

In February 1971, the Albuquerque, New Mexico, Regional 
Office granted entitlement to service connection for mild 
lumbosacral strain and assigned an initial 10 percent rating.  
In August 1991, the veteran submitted a claim for an 
increased rating, but it did not contain any indication from 
the appellant that he considered himself to be unable to 
perform any work or that he considered himself to be 
unemployable.  

On June 30, 1992, the RO received a VA Form 21-4138 from the 
veteran, which requested entitlement to 100 percent service-
connected disability compensation for PTSD and indicated that 
he had experienced trouble obtaining and maintaining 
employment.  In an accompanying VA Form 1-9 received the same 
day, the veteran requested entitlement to a 100 percent 
disability rating and noted he had experienced difficulty 
obtaining employment because of his service-connected 
disability.  

In November 1996, a hearing officer's decision granted 
entitlement to service connection for PTSD and assigned an 
initial 10 percent disability rating, effective from June 30, 
1992, resulting in a combined service-connected disability 
rating of 30 percent.

In an August 1997 rating decision, the RO assigned an initial 
30 percent rating for PTSD, effective from June 30, 1992, 
resulting in a combined service-connected disability rating 
of 40 percent.

A February 1999 hearing officer's decision assigned an 
initial 50 percent disability rating for PTSD and an initial 
10 percent disability rating for tinnitus, both effective 
from June 30, 1992.  This resulted in a combined service-
connected disability rating of 60 percent.  The decision also 
denied entitlement to a TDIU.

In a June 1999 rating decision, the RO, in pertinent part, 
assigned an initial 70 percent disability rating for PTSD 
effective from June 30, 1992, and granted entitlement to a 
TDIU effective from April 25, 1996, based on a combined 
service-connected disability rating of 80 percent.  

In a September 1999 rating decision, the RO, in pertinent 
part, denied entitlement to earlier effective dates for the 
award of a 70 percent disability rating for PTSD and for the 
award of a TDIU.

In a July 1999 NOD, the veteran withdrew some of his appealed 
claims but initiated appeals as to entitlement to an 
effective date from June 1, 1991, for the awards of a 70 
percent rating for PTSD, a 10 percent rating for cervical 
strain and entitlement to a TDIU.  He stated June 1, 1991 was 
the date SSA found he was disabled and demonstrated that his 
service-connected disabilities were evident prior to June 30, 
1992.  He also submitted copies of Board decisions, which he 
claimed supported his claims for entitlement to earlier 
effective dates.

In a June 2001 decision, the Board found that the appellant 
had filed an informal claim for service connection for PTSD 
on May 26, 1992, based on a VA treatment report and found 
that the veteran's 70 percent rating should be effective from 
that date.  The Board notes that CUE has not been alleged nor 
found in this decision and as such the Board's June 2001 
decision is final and not subject to revision on the same 
facts.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

Based on evidence of medical disability due to PTSD and the 
veteran's service-connected back disabilities, the veteran's 
claims for the highest schedular ratings possible, and the 
veteran's assertion that he had experienced difficulty 
obtaining employment because of his service-connected 
disability(ies), the Board finds that an informal claim was 
raised for entitlement to a TDIU due to service-connected 
disabilities in the veteran's VA Forms 21-4138 and 1-9 
received by the RO on June 30, 1992.  See Roberson, 251 F.3d 
1378 (Fed. Cir. 2001); see also VAOPGCPREC 12-2001.  

The Board acknowledges that, in December 2000, the veteran 
submitted a copy of correspondence addressed by him to the RO 
dated December 18, 1991, which he contends was an informal 
claim for 100 percent disability for PTSD.  There is no 
indication in the record that this correspondence was 
received prior to December 2000, as such the Board determines 
that it cannot be considered an informal claim prior to its 
receipt in December 2000 under the provisions of 38 C.F.R. 
§ 3.157(b).  Because copies of the veteran's SSA records were 
not received prior to May 9, 1995, they too do not provide an 
earlier date of claim as SSA records are not accorded 
constructive possession status for VA benefits purposes under 
the Bell doctrine.

The Board must now determine at what point in time the 
appellant's service- connected disabilities rendered him 
unable to secure or follow a substantially gainful 
occupation.  

The medical evidence shows that, on May 9, 1995, the 
appellant submitted copies of SSA correspondence indicating 
that the veteran was disabled for SSA purposes from June 1, 
1991.  This decision was based, in part, on a private July 
1993 examination report from a clinical psychologist 
indicating diagnoses of PTSD and depressive disorder and 
opining that it appeared the veteran's psychological 
difficulties would persist and prevent his success with 
gainful employment.  This evidence indicates that the veteran 
was unemployable as of July 20, 1993, the date of the private 
evaluation.  

However, the VA regulations governing the award of effective 
dates require that the Board must generally look to the 
evidence regarding the veteran's service-connected 
disabilities dated during the one-year period prior to his 
claim to determine whether it was "ascertainable that an 
increase in disability had occurred."  See 38 C.F.R. 
§ 3.400(o).  As the Board has determined that the veteran 
filed his claim for a TDIU on June 30, 1992, records dated 
during the one-year period before June 30, 1992, may be 
considered to determine whether it was factually 
ascertainable that the veteran was unemployable due to his 
service-connected disability(ies).  VA treatment records 
during that period do not clearly demonstrate that the 
veteran was unemployable.

VA medical records dated December 12, 1991, show the veteran 
reported he had been treated for PTSD at the Albuquerque VA 
Medical Center (VAMC).  It was noted he had recently moved to 
Las Vegas and was looking for employment.  In a Bio-Psycho 
Social History Mental Health Treatment Plan completed by the 
veteran on December 17, 1991, he requested entitlement to 
treatment for depressed mood due to increasingly severe back 
pain.  He noted he had a history of mental health treatment 
for PTSD at the Albuquerque VAMC.  The examiner's diagnoses 
included adjustment disorder and depressed mood, PTSD, and 
rule out dysthymia.  VA medical records include a mental 
health clinic report dated May 26, 1992, which noted that the 
veteran planned to file a claim for entitlement to 
compensation benefits for PTSD.  A June 1992 VA treatment 
record noted that the veteran had been referred to the 
Veterans Outreach Center for his severe and chronic PTSD with 
its resultant marital and employment problems.  In October 
1992, the RO received copies of VA treatment records from the 
Albuquerque VAMC, but they failed to show a diagnosis of, or 
treatment for, PTSD.

An October 1992 VA psychiatric examiner found a mental status 
examination to be essentially negative for a psychiatric 
disorder.  But the Board observes that the report reflects 
that the veteran's claims file had not been available for the 
examiner's review.  A medical examiner must consider the 
records of prior medical examinations and treatment in order 
to ensure a fully informed opinion.  See Hampton v. Gober, 10 
Vet. App. 481 483 (1997).  In July 1999, the veteran 
submitted a January 1999 statement from his former VA 
treating psychologist.  In that statement, the VA 
psychologist indicated that he had treated the veteran from 
his first meeting in December 1981 until his care was handed 
over to a VA physician in April 1997; that he determined that 
the veteran was suffering from PTSD; that the veteran's 
Global Assessment of Functioning (GAF) score was 34 due to 
"major impairment in several areas, such as work, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work) 
according to DSM IV; that the veteran applied for, and 
received SSA disability using only his PTSD and physical 
injuries received in Vietnam; and that the veteran was not 
employed while under his care.  The VA psychologist opined 
that the veteran could not work as a direct result of his 
PTSD, adding that the veteran's condition remained consistent 
from December 1991 until April 1997 and his PTSD was total 
and permanent without any foreseeable improvement.

Resolving the doubt in the veteran's favor, the Board 
concludes that, based on a January 1999 statement from the 
veteran's treating VA psychologist, the veteran's PTSD 
rendered him unemployable as of December 18, 1991.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2005).  But, when the 
effective date is based on a particular service-connected 
disability, such as PTSD, then the effective date of a TDIU 
cannot be any earlier than the effective date established for 
service connection, or May 26, 1992.  38 C.F.R. § 3.400(b).

Finally, the Board notes that the veteran contends that the 
provisions of former 38 C.F.R. § 4.16(c) (1996) would provide 
for a 100 percent rating.  However, this provision is 
inapplicable here, as it applied in cases in which the only 
compensable service-connected disability is a mental disorder 
that has been assigned a 70 percent evaluation and such 
mental disorder precludes the veteran from securing or 
following a substantially gainful occupation.  In such 
circumstances, a 100 percent schedular evaluation would be 
assigned under the appropriate diagnostic code.  In April 
1992, the veteran's service-connected lumbosacral strain 
already was rated 10 percent disabling, making 4.16(c) 
inapplicable. 

Accordingly, the criteria to establish a TDIU, effective from 
May 26, 1992, have been met.  The RO will determine the 
amount of benefits payable pursuant to this decision, for 
each month as to which this decision has an impact.


ORDER

An effective date of May 26, 1992, and no earlier, for a 
TDIU, is granted, subject to the laws and regulations 
governing monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


